Citation Nr: 1430372	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-42 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.  He died in December 2006, and the appellant seeks entitlement to Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) and death pension benefits as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision of the VA Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 2006.

2.  The Veteran died in December 2006.

3.  At the time of the Veteran's death, the appellant and the Veteran had been married for a period of less than one year; no children were born to the couple during the marriage or prior to the marriage; and the appellant was not married to the Veteran before or during his period of military service, nor was she married to him anytime during the 15 years following his separation from service.


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as an eligible surviving spouse for the purpose of receiving DIC or death pension benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.54(a) and (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With regard to the current appeal, governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that the VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA must refrain from providing assistance in obtaining evidence when an appellant, such as in this case, is ineligible for the benefit sought 'because of [ ] lack of legal entitlement.'  38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-2004; Mason v. Principi, 16 Vet. App. 129 (2002).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the appellant is entitled to recognition as an eligible surviving spouse, and, as such, the VCAA does not apply.

Analysis

DIC benefits are a payment made by VA because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  'Spouse' is defined by regulation as 'a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)' under 38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) further defines 'marriage' as 'a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.'  Id.  A 'surviving spouse' is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b).  [Although not at issue in this case, the Board parenthetically acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional].

Death pension may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) prior to the applicable delimiting dates, as follows: Civil War--June 27, 1905; Indian wars--March 4, 1917; Spanish-American War--January 1, 1938; Mexican border period and World War I--December 14, 1944; World War II--January 1, 1957; Korean conflict--February 1, 1965; Vietnam era--May 8, 1985; and Persian Gulf War--January 1, 2001. 38 C.F.R. § 3.54(a).

DIC may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54 (c).

Pursuant to claims for entitlement to recognition as the surviving spouse of a veteran for DIC benefits, a marriage for VA purposes is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. 103(c) (West 2002).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the 'benefit of the doubt' standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The U.S. Court of Appeals for Veterans Claims (CAVC or Court) has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

The appellant has filed a claim for VA death benefits, to include DIC benefits, asserting entitlement as the Veteran's surviving spouse.  In support of her claim, the appellant submitted statements asserting that she and the Veteran had been originally engaged to be married in February 1990 and had been in a relationship from then until his death.  She also submitted an envelope from the Veteran, addressed to her as Mrs. Paula Fitzpatrick dated in July 2006.  

To the extent that the appellant is asserting that the Veteran and her had a common law marriage for a least one year prior to the Veteran's death, the Board notes that based on the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/214), common law marriages contracted in Illinois after June 30, 1905 are invalid.  Therefore, a common law marriage cannot be established under Illinois state law.

However, VA's General Counsel has held in a precedent opinion that an appellant's lack of knowledge that a common law marriage was not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 (June 17, 1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be 'deemed valid' on the theory that the surviving spouse could have entered into the purported common-law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to here would be the jurisdiction's (Illinois) non-recognition of a common-law marriage.  In this regard, the requirement of a marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a 'legal impediment' to such a marriage for purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless 'deemed valid' if certain legal requirements are met.  An attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the Veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The benefit of the doubt rule provides that the claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the claimant prevails in his or her claim when: (1) the weight of the evidence supports the claim; or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the preponderance of the evidence is against a finding that the appellant and the Veteran were 'deemed' married pursuant to 38 C.F.R. § 3.52.  In order for the appellant to be successful under the foregoing 'deemed valid' theory, the evidence must satisfy the threshold criteria for a common law marriage superimposed by 38 C.F.R. § 3.205(a)(6) ; namely, 1) that there was an agreement between the appellant and the Veteran to be married; 2) that there was cohabitation between the parties; and 3) that the parties held themselves out as husband and wife and were generally accepted as such in the communities in which they lived.

In this regard, there is no evidence of record to show that an attempted marriage occurred one year or more before the Veteran died, as suggested by the appellant August 2007 letter.  Although the appellant has asserted that they were in a relationship since the time they were originally engaged to be married in February 1990, the record reflects that the Veteran did not claim that the appellant was his spouse in official correspondence to VA.  In this regard, pension claims dated in December 1996 and June 2002 completed by the Veteran reflects that he reported his marital status as divorced.  

Moreover, while she may have felt as if they were married, according to her August 2007 letter, the evidence fails to reflect that there was any agreement between the appellant and the Veteran to be married prior to the ceremonial marriage in August 2006 and, despite their cohabitation, there is no evidence that the appellant's state of mind was such that she actually believed herself to be married, under common law, prior to the date of the actual marriage ceremony in August 2006.  In other words, there is no showing that she entered into a relationship with the Veteran that would have constituted a valid common law marriage even if Illinois had recognized such marriages.  The provisions of 38 C.F.R. §3.52 are thus not applicable and the appellant and the Veteran cannot be said to have been 'deemed' married prior to August 2006.

In this case, the Board observes that the evidence of record, including the official marriage certificate, reflects that the appellant and the Veteran were married in August 2006.  Unfortunately, he died a few short months later.  Thus, the couple was not married for at least one year prior to the Veteran's death, or within fifteen years of the Veteran's separation from service in April 1967.  Additionally, no children were born to the couple either during the marriage or before the marriage.  Consequently, although the appellant meets the regulatory definition of a 'surviving spouse' under 38 C.F.R. § 3.50, she is not eligible for VA DIC or pension benefits due to the timing of her marriage to the Veteran which occurred less than one year prior to his death because none of the other eligibility criteria of 38 C.F.R. § 3.54(a) or (c) have been met.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

The Board sympathizes with the appellant's position and expresses its sincere regret with respect to the appellant's loss of her husband.  Nor does the Board wish to diminish the importance of her supportive relationship as his wife immediately preceding his death.  However, the Board is bound by the applicable law and regulations, and is unable to provide a legal remedy that conflicts with the legal requirements set forth under the law.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ('This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'')).

Accordingly, as the marriage between the appellant and the Veteran does not meet the applicable criteria for receipt of DIC or death pension benefits as set forth by statute and regulation, the appellant is not an eligible surviving spouse for the purpose of receiving such benefits.  Therefore, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC, death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


